Case 4:19-cv-00696-ALM Document 96 Filed 06/02/20 Page 1 of 3 PageID #: 1778



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

LARGAN PRECISION CO., LTD.,

                                    Plaintiff,
       v.

ABILITY OPTO-ELECTRONICS                            Case No. 4:19-cv-00696-ALM
TECHNOLOGY CO., LTD., NEWMAX
TECHNOLOGY CO., LTD. AND HP INC.,                   JURY TRIAL DEMANDED
                               Defendants.




                 HP INC.’S UNOPPOSED MOTION FOR WITHDRAWAL
                         OF ATTORNEY BARRY K. SHELTON

       Defendant HP Inc. (“HP”) hereby moves for Barry K. Shelton of Shelton Coburn LLP to

be permitted to withdraw as counsel for HP in this case. The withdrawal of Barry K. Shelton will

not delay this proceeding and will not prejudice any party. HP continues to be represented by

Maynard Cooper & Gale, LLP and Gillam & Smith, LLP. None of the parties in this proceeding

oppose the motion.

       HP respectfully requests that the Court grant this Motion and enter an order permitting

Barry K. Shelton to withdraw from this action as counsel for HP. HP further requests that the

Court and all parties remove Barry K. Shelton from all service lists, including ECF service lists,

and cease to serve him with orders, motions, discovery and all other documents subject to service

and/or notice in this proceeding.
Case 4:19-cv-00696-ALM Document 96 Filed 06/02/20 Page 2 of 3 PageID #: 1779




Dated: June 2, 2020                      Respectfully submitted,


                                         /s/ Barry K. Shelton
                                         Barry K. Shelton
                                         State Bar No. 24055029
                                         bshelton@sheltoncoburn.com
                                         SHELTON COBURN LLP
                                         311 RR 620 S, Suite 205
                                         Austin, Texas 78734
                                         Telephone: (512) 263-2165
                                         Facsimile: (512) 263-2166

                                         Counsel for Defendant HP Inc.




                                     2
Case 4:19-cv-00696-ALM Document 96 Filed 06/02/20 Page 3 of 3 PageID #: 1780




                              CERTIFICATE OF CONFERENCE

       I certify pursuant to Local Rule CV-7(h) that I conferred on June 1, 2020 with counsel for

all parties regarding this motion and that no party indicated that it opposes the motion.

                                                         /s/ Barry K. Shelton______
                                                         Barry K. Shelton



                                 CERTIFICATE OF SERVICE

       I certify that the foregoing document is being served via the Court’s CM/ECF system on

June 2, 2020 on all counsel of record who consent to electronic service per Local Rule CV-5(a)(3)

or, otherwise, as required by local and federal rules.

                                                         /s/ Barry K. Shelton______
                                                         Barry K. Shelton




                                                  3
